

116 HR 5569 IH: Early Childhood Mental Health Support Act of 2020
U.S. House of Representatives
2020-01-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 5569IN THE HOUSE OF REPRESENTATIVESJanuary 9, 2020Mr. DeSaulnier (for himself, Mr. Kennedy, and Ms. Matsui) introduced the following bill; which was referred to the Committee on Education and LaborA BILLTo direct the Secretary of Health and Human Services to identify, review, and implement effective
			 interventions in Head Start programs, and for other purposes.
	
 1.Short titleThis Act may be cited as the Early Childhood Mental Health Support Act of 2020. 2.Identification of effective interventions in Head Start programs (a)Interventions that improve social-Emotional and behavioral health of children (1)In generalThe Secretary of Health and Human Services acting through the Director for the Agency for Healthcare Research and Quality (in this section referred to as the Secretary) shall identify and review interventions, best practices, curricula, and staff trainings—
 (A)that improve the behavioral health of children; and (B)that are evidence-based.
 (2)FocusIn carrying out paragraph (1), the Secretary shall focus on interventions, best practices, curricula, and staff trainings that—
 (A)can be delivered by a provider or other staff member in or associated with a Head Start program or Early Head Start center;
 (B)are demonstrated to improve or support healthy social, emotional, or cognitive development for children in Head Start or Early Head Start programs, with an empirical or theoretical relationship to later mental health or substance abuse outcomes;
 (C)involve changes to center-wide policies or practices, or other services and supports offered in conjunction with Head Start programs or Early Head Start centers, including services provided to adults or families (with or without a child present) for the benefit of the children;
 (D)demonstrate effectiveness across racial, ethnic, and geographic populations or demonstrate the capacity to be adapted to be effective across populations;
 (E)offer a tiered approach to addressing need, including— (i)universal interventions for all children;
 (ii)selected prevention for children demonstrating increased need; and (iii)indicated prevention for children demonstrating substantial need;
 (F)incorporate trauma-informed care approaches; or (G)have a proven record of improving early childhood and social emotional development.
 (b)Interventions that support staff wellnessIn carrying out subsection (a), the Secretary shall identify and review interventions, best practices, curricula, and staff trainings that support staff wellness and self-care.
 (c)CredentialsIn carrying out subsections (a) and (b), the Secretary, in consultation with relevant experts, shall determine the appropriate credentials for individuals who deliver the interventions, best practices, curricula, and staff trainings identified by the Secretary.
 (d)Consultation; public inputIn carrying out this section, the Secretary shall— (1)consult with relevant agencies, experts, academics, think tanks, and nonprofit organizations with expertise in early childhood, mental health, and trauma-informed care, including the National Institute of Mental Health, the Administration for Children and Families, the Substance Abuse and Mental Health Services Administration, the Institute of Education Sciences, and the Centers for Disease Control and Prevention; and
 (2)solicit public input on— (A)the design of the reviews under subsections (a) and (b); and
 (B)the findings and conclusions resulting from such reviews. (e)TimingThe Secretary shall—
 (1)complete the initial reviews required by subsections (a) and (b) not later than 1 year after the date of enactment of this Act; and
 (2)update such reviews and the findings and conclusions therefrom at least every 5 years. (f)ReportingNot later than 1 year after the date of enactment of this Act, and every 5 years thereafter, the Secretary shall submit a report to the Congress on the results of implementing this section.
			3.Implementing the interventions in Head Start programs
 (a)In generalThe Assistant Secretary for the Administration for Children and Families shall award grants to participating Head Start agencies to implement the interventions, best practices, curricula, and staff trainings that are identified pursuant to section 2.
 (b)RequirementsThe Assistant Secretary shall ensure that grants awarded under this section are awarded to grantees representing a diversity of geographic areas across the United States, including urban, suburban, and rural areas.
			4.Evaluating implementation of interventions in Head Start programs
 (a)In generalThe Secretary of Health and Human Services, acting through the Assistant Secretary for Planning and Evaluation and in coordination with the Assistant Secretary for the Administration for Children and Families, shall—
 (1)determine whether the interventions, best practices, curricula, and staff trainings implemented pursuant to section 3—
 (A)are effectively implemented pursuant to section 3 and other relevant provisions of law such that the anticipated effect sizes of the interventions, best practices, curricula, and staff trainings are achieved; and
 (B)yield long-term savings; (2)develop a method for making the determination required by paragraph (1);
 (3)ensure that such method includes competency and testing approaches, performance or outcome measures, or any other methods deemed appropriate by the Assistant Secretary, taking into consideration existing monitoring components of the Head Start and Early Head Start programs; and
 (4)the Assistant Secretaries shall solicit public input on the design, findings, and conclusions of this process and shall consider whether updates are necessary at least every 5 years.
 (b)ProcessIn carrying out subsection (a), the Secretary of Health and Human Services shall— (1)conduct any research and evaluation studies needed; and
 (2)solicit public input on— (A)the design of the method developed pursuant to subsection (a)(2); and
 (B)the resulting findings and conclusions. (c)TimingThe Secretary of Health and Human Services shall—
 (1)develop the method required by subsection (a)(2) and make the initial determination required by subsection (a)(1) not later than 2 years after the date of enactment of this Act; and
 (2)update such method and determination at least every 5 years. 5.Implementing the evaluation framework for Head Start programs (a)Evaluation methodThe Assistant Secretary for the Administration for Children and Families shall implement the evaluation method developed pursuant to section 4(a) in the Head Start program as a voluntary mechanism for interested Head Start programs or Early Head Start centers to evaluate the extent to which such programs or centers have effectively implemented the interventions, best practices, curricula, and staff trainings identified pursuant to section 2, with minimal burden or disruption to programs and centers interested in participating.
 (b)Technical assistanceThe Assistant Secretary for the Administration for Children and Families shall provide guidance, tools, resources, and technical assistance to grantees for implementing and evaluating interventions, best practices, curricula, and staff trainings identified pursuant to section 2 and optimizing the performance of such grantees on the annual evaluations.
 6.Best Practice CentersThe Assistant Secretary for the Administration for Children and Families may fund up to 5 Best Practice Centers in Early Childhood Training in universities and colleges to prepare future Head Start agencies and staff able to deliver the interventions, best practices, curricula, and staff trainings identified pursuant to section 2.
		7.Funding
 (a)Authorization of appropriationsThere is authorized to be appropriated $100,000,000 for the period of fiscal years 2021 through 2030 for carrying out sections 3(b), 4, 6, and 7.
 (b)Availability of appropriationsAmounts authorized to be appropriated by subsection (a) are authorized to remain available until expended.
			